Citation Nr: 0005753	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  95-40 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
No. Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to service 
connection for the veteran's cause of death.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Brother-in-Law


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1957 to April 
1970.  This appeal arises before the Board of Veterans' 
Appeals (Board) from a rating decision in which the RO did 
not reopen the previously denied claim for service connection 
of the cause of the veteran's death.

The Board remanded this claim twice, first in January 1997 to 
afford the appellant an opportunity to testify at a hearing 
before a member of the Board appearing at the local RO, and 
again in September 1998, for further development including 
the procurement of VA and private treatment records, 
additional service medical records, and evidence the Social 
Security Administration (SSA) relied on in finding the 
veteran disabled.  In addition, the Board requested that the 
RO give the appellant the opportunity to obtain medical 
expert opinions from those physicians she testified had told 
her that her husband's heart condition was aggravated by his 
nervous condition.  A review of the record reflects that the 
RO has complied with the terms of both remands.


FINDINGS OF FACT

1.  By a decision dated in February 1993, the RO denied 
service connection for the veteran's cause of death.

2.  The appellant did not appeal the February 1993 decision.

2.  An August 1998 medical expert opinion indicates that the 
veteran "developed the beginnings of his cardiovascular 
disease much earlier and perhaps during the years of 1960 and 
1970 when he was in the service"; this evidence is not 
cumulative or redundant and is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  August 1998, September 1999, and December 1995 medical 
expert statements reflect the opinion that the veteran's 
anxiety disorder materially contributed to his cardiovascular 
disease; this evidence is not cumulative or redundant and is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

4.  The veteran died in July 1992 at the age of 55.

5.  The death certificate indicates that the immediate cause 
of the veteran's death was cardiogenic shock caused by 
myocardial infarction which, in turn, was caused by severe 
coronary artery disease, and that the other significant 
condition contributing to the death but not resulting in the 
underlying cause was acute renal failure.

6.  At the time of his death, the veteran was service 
connected for arthralgia of multiple joints, evaluated at 20 
percent disabling.

7.  The record contains no competent medical evidence that 
the veteran's service-connected arthralgia of multiple joints 
were either the principal cause of his death or a 
contributory cause of death.

8.  The record does not contain medical evidence that the 
veteran had any form of cardiovascular disease during his 
active service or that he had compensable disability from 
cardiovascular disease within one year after his separation 
from service.

9.  The record does not contain competent evidence of a nexus 
between any neuro-psychiatric disorder the veteran may have 
manifested and injury or disease during the veteran's active 
service.   

10.  The record does not contain competent medical evidence 
of a nexus between the cause of the veteran's death and any 
injury or disease-including cardiovascular disease, chronic 
anxiety, and any kidney condition-during the veteran's 
active service.


CONCLUSIONS OF LAW

1.  The February 1993 RO decision denying service connection 
for the cause of the veteran's death is final.  38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1999); 38 C.F.R. §  3.104 (1999).

2.  The claim for entitlement to service connection for the 
cause of the veteran's death, is reopened by the submission 
of new and material evidence.  38 U.S.C.A. §§ 5107, 5108, 
7104 (West 1991 & Supp. 1998); 38 C.F.R. § 3.156 (1999).

3.  The appellant's claim for entitlement to service 
connection for the cause of the veteran's death is not well 
grounded.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 1310, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.310, 
3.312 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material Evidence

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  In the absence of chronicity at onset, a grant of 
service connection requires evidence of continuity of 
symptomatology demonstrating that a current disability was 
incurred in service.  38 C.F.R. § 3.303(b) (1999).  
Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's 
currently disability was incurred in service.  38 C.F.R. 
§ 3.303(d) (1999).

In this case, the appellant filed a claim for service 
connection for the cause of the veteran's death in October 
1992.  The RO denied this claim in February 1993.  The 
appellant did not appeal this decision.  

The question before the Board is the limited question of 
whether the appellant has submitted new and material evidence 
to reopen her previously-denied claim.  The unappealed, 
February 1993, RO decision is the last prior final decision 
concerning the claim for service connection of the cause of 
the veteran's death.  To reopen a finally denied claim, the 
appellant must submit new and material evidence.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. § 3.104 (1999).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision-makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).

Current case law provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet. App. 203 (1999) (en banc).  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The new and material evidence must be presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  

Evidence received since the February 1993 decision with 
regard to the veteran's claim for service connection for the 
cause of the veteran's death includes medical expert opinions 
dated in August 1998, September 1999, and December 1995.  
These opinions are proffered by the veteran's treating 
physicians:  James M. Hurley, M.D., F.A.C.C., Mike 
Buffington, M.D., and Joe D. Daugherty, M.D., respectively.  
In pertinent part, Dr. Hurley states that the veteran's heart 
condition had its onset many years earlier, "perhaps during 
the years of 1960 and 1970 when he was in the service or even 
before."  Dr. Hurley continues on to opine that the 
veteran's anxiety disorder materially contributed to his 
heart condition.  Echoing this opinion, Drs. Buffington and 
Daugherty state that the veteran's emotional problems and/or 
chronic anxiety could have contributed to his heart 
condition.  These records were not considered in the previous 
denial.  In addition, these findings reflect the possibility 
of a nexus both between the veteran's cardiovascular 
condition and his active service, and between a neuro-
psychiatric condition and his cardiovascular condition.  As 
such, this evidence is both new and material.

At the time of the February 1993 denial, the medical evidence 
of record did not establish a nexus between the cause of the 
veteran's death and his active service.  Thus, the August 
1998, September 1999, and December 1995 medical opinions 
indicating the existence of a nexus both between the 
veteran's cardiovascular disease and his active service and 
between a neuro-psychiatric disability and his cardiovascular 
disease, are significant enough that they must be considered 
in order to fairly decide the merits of the claim.  Thus, the 
Board concludes that the additional evidence constitutes new 
and material evidence sufficient to reopen the claim for 
service connection of the cause of the veteran's death.

Because the Board is considering this claim on a de novo 
basis and the RO did not, the Board must address the matter 
of whether the veteran will be prejudiced by consideration of 
the case on its merits.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); VAOGCPREC 16-92 (O.G.C. Prec. 16-92) at 7-
10.  In this case, because the claim is not well-grounded, as 
discussed below, a remand is unnecessary.  Cf. Edenfield v. 
Brown, 8 Vet. App. 384 (1995) (en banc) (when the Board 
decision disallowed a claim on the merits where the Court 
finds the claim to be not well grounded, the appropriate 
remedy is to affirm, rather than vacate, the Board's 
decision, on the basis of nonprejudicial error); Winters, 
supra.

As the Board has determined that new and material evidence 
has been submitted and the case has been reopened under 38 
C.F.R. § 3.156(a), the Board must now determine whether the 
claim for service connection of the cause of the veteran's 
death is well-grounded.  See Hodge and Winters, supra.  The 
Board will discuss this in the following section.

II.  Service Connection for Cause of the Veteran's Death

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well-grounded 
claim.  A well-grounded claim is a plausible claim, one that 
is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A well-
grounded claim also requires more than just mere allegations 
that the veteran's service, or an incident that occurred 
therein, resulted in illness, injury, or death.  The 
appellant must submit supporting evidence that would justify 
the belief that the claim is plausible.  See Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992); Grivois v. Brown, 6 Vet. 
App. 136 (1994).

If the claimant has not presented a well-grounded claim, the 
appeal must fail and there is no duty to assist her further 
in the development of the claim because such additional 
development would be futile.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  The appellant's 
representative has argued that VA has expanded its duty to 
assist the claimant by provisions in its manual M21-1, and 
that the Board should determine whether the RO has followed 
the guidelines therein and remand the appeal for further 
development if the RO has not followed such guidelines.  This 
manual is not supposed to be a substantive rule, see Fugere 
v. Derwinski, 1 Vet. App. 103, 106 (1990).  Moreover, in Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
held that, under 38 U.S.C. § 5107(a), VA has a duty to assist 
only those claimants who have established well-grounded 
(i.e., plausible) claims.  More recently, the Court held that 
VA cannot assist a claimant in developing a claim which is 
not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  
Consequently, I see no basis upon which to comply with the 
representative's request in this regard.

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it causally shared 
in producing death, but rather it must be shown that there 
was a causal connection, or that it aided or lent assistance 
in the production of death.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (1998).

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability, as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1994), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  
Generally, competent medical evidence is required to meet 
each of the three elements of Caluza.  The Court has 
specified that where the claim at issue is service connection 
for the cause of death, the first element -- competent 
medical evidence of a current disability -- will always be 
met, as the current disability is by definition the condition 
that caused the veteran's death.  Ramey v. Brown, 9 Vet. App. 
40 (1996).  Therefore, the appellant must meet only the 
second and third elements of Caluza for a well-grounded 
claim.

For the second element under Caluza, the kind of evidence to 
make a claim well-grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Derwinski, 5 Vet. App. 
91, 92-93 (1993).  For some factual issues, such as the 
occurrence of an injury, competent lay evidence may be 
sufficient.  However, where the claim involves issues of 
medical fact, such as medical causation or medical diagnosis, 
competent medical evidence is required.  Id, at 93.

The third element under Caluza, the requirement of a nexus, 
or link, may be satisfied by a presumption that certain 
diseases manifesting themselves within certain prescribed 
periods are related to service.  Caluza, at 506.

According to the death certificate, the veteran died in July 
1992 of cardiogenic shock, which was caused by myocardial 
infarction, which was, in turn, caused by severe coronary 
artery disease.  The examiner noted that acute renal failure 
was a significant condition that contributed to the veteran's 
death but did not result in the underlying cause.

At the time of his death, the veteran was service-connected 
for arthralgia of multiple joints, rated at 20 percent.  The 
veteran's total combined rating was 20 percent, in effect 
from November 1979.

The appellant and her representative argue that the veteran 
exhibited a neuro-psychiatric disorder, variously described 
as a nervous condition, chronic anxiety, and even PTSD, which 
aggravated the veteran's cardiovascular disease.  The 
appellant and her representative contend that service 
connection should have been established for this neuro-
psychiatric disorder because the veteran was treated in 
service for chronic anxiety and because, the appellant 
testified, he continuously manifested this condition until 
his death.  To this end, the appellant and her representative 
have present three medical expert opinions reflecting 
evidence of a nexus between a neuro-psychiatric disorder and 
the veteran's cardiovascular disease.  In addition, one of 
these medical expert opinions posits that the veteran's 
cardiovascular disease had its onset years earlier, possibly 
during his active service.

Upon review of the entire record, the Board finds no 
competent medical evidence of a nexus between the veteran's 
coronary artery disease and any disease or injury during his 
active military service.  In addition, the Board can find no 
competent medical evidence of a nexus between any manifested 
neuro-psychiatric disorder and any disease or injury during 
the veteran's active military service.

The evidentiary record includes a certificate of death from 
the state of Arkansas; VA and private hospital records of 
treatment accorded the veteran immediately prior to his 
death, dated from May to June 1992 and in July 1992; VA and 
private medical records from 1973 to 1992, including VA 
examination reports dated in January 1980, May 1980, July 
1986, and July 1988; several treatises, including one 
entitled, "Psychological Effects of Acute Coronary Care;" 
the appellant's testimony and that of the veteran's brother; 
and service medical records.  In addition, the record 
contains three medical expert opinions, dated in August 1998, 
September 1999, and December 1995 by Dr. Hurley, Dr. 
Buffington, and Dr. Daugherty, respectively.  In the first of 
these opinions, Dr. Hurley states that the veteran's 
cardiovascular disease had its onset much earlier, and 
"perhaps" during the veteran's active service or before.  
All three statements posit a link between the veteran's 
chronic anxiety and/or emotional problems and his 
cardiovascular disease.  Nonetheless, for reasons more fully 
explained below, Dr. Hurley's statement is insufficient to 
provide a nexus between the veteran's cardiovascular disease 
and his active service.  Furthermore, the medical evidence as 
a whole contains no findings or opinions linking any neuro-
psychiatric disorder the veteran may have manifested to his 
active service. 

The medical records of treatment accorded the veteran just 
before his death show that he presented in May 1992 with 
complaints of chest pain the night before admission.  The day 
of admission, he found he could not speak.  He was found to 
have sustained a left hemispheric cerebral infarction, and 
was diagnosed with coronary artery disease, congestive heart 
failure, hypertension, and a thrombus noted in atrium by 
echocardiogram.  The examiner noted a history of coronary 
artery bypass graft in April 1992, and indicated the 
veteran's prognosis for long term survival was very poor due 
to the poor functioning of his heart.  He was treated for his 
speech impediment and discharged home to be with his family.  
In June 1992, he reported to the emergency room twice with 
complaints of severe chest pain.  In the first instance, 
records show he was treated with morphine and Demerol for 
pain, and again discharged with poor prognosis.  In the 
second instance, the veteran's wife explained that the 
veteran experienced increased agitation when his chest pain 
is exacerbated or severe, and that he wasn't sleeping well.  
She declined admission but requested a tranquilizer.  The 
physician prescribed Xanax to take as needed for anxiety.  In 
July 1992, the veteran was hospitalized for the last time.  
He presented with severe chest pain, shortness of breath, and 
vomiting such that he could not keep his medications down.  
The veteran died during this hospitalization.

As noted above, Dr. Hurley opined that the onset of the 
veteran's cardiovascular disease had occurred much earlier, 
perhaps during active service.  In pertinent part, the 
physician states:

Certainly this young man having had a 
heart attack at age 38 would have 
developed the beginnings of his 
cardiovascular disease much earlier and 
perhaps during the years of 1960 and 1970 
when he was in the service or even 
before.

While Dr. Hurley's opinion would seem to provide a nexus, or 
link, between the cardiovascular disease that caused the 
veteran's death and his active service, the Board notes the 
statement is less than dispositive.  First, the physician's 
use of the word "perhaps" in conjunction with the 
unspecificity of the phrase "during the years of 1960 and 
1970 ... or even before" is not definite enough to pinpoint 
the onset of the veteran's heart condition during the 
veteran's active service.  Second, although the physician 
stated he reviewed medical evidence provided by the 
appellant's representative, he does not reference or discuss 
the veteran's medical history.

Rather, a close review of claims file reveals that the 
medical evidence does not concur with Dr. Hurley's opinion.  
Service medical records show that the veteran presented 
shortly before his discharge with complaints of chest pain.  
The examiner observed regular sinus rhythm with neither 
murmur nor thrill, and tenderness over the costochondral 
joint of the 2nd rib.  The records show an impression of 
anxiety reaction, initially; subsequent entries reveal the 
veteran was hospitalized and treated for upper respiratory 
conditions.  A discharge summary reflects diagnoses of an 
undetermined virus manifested by flu-like syndrome, 
superimposed muco purulent bronchitis, and lingular 
pneumonitis, secondary to the bronchitis.  Periodic reports 
of medical examination throughout active service dated in 
March 1968 and September 1969 reveal blood pressure readings 
measured at 114 over 78 and 120 over 88, respectively.  The 
veteran's report of medical examination at discharge, dated 
in April 1970, notes blood pressure readings at 118 over 80, 
lungs clear to auscultation, and chest X-ray results within 
normal limits.  No heart or cardiovascular abnormalities, 
defects, or diagnoses were noted.  The report reflects a 
family history in which the veteran's father died at age 53 
of a heart attack.

It is not until November 1975-more than five years after his 
discharge from active service and well-beyond the one-year 
presumptive period-that the veteran was treated for a heart 
condition.  Private medical records show he was then 
diagnosed with arteriosclerotic heart disease with myocardial 
infarction.  In late 1979 and early 1980, VA and private 
records show he sustained a second myocardial infarction, 
underwent a coronary bypass graft times three, and was 
hospitalized and treated for a pulmonary embolus.  A May 1980 
VA examination report is of record.  While the examiner was 
concerned with evaluating the veteran's possible 
musculoskeletal disability, he indicated that he had reviewed 
the entire claims file and remarked that the veteran's 
cardiovascular disease and resultant surgeries had left him 
incapacitated and disabled.  A rating decision dated in the 
same month and based on the findings of this examination 
report found the veteran permanently and totally disabled due 
to his cardiovascular condition, but determined that the 
disability was not service-connected.  The veteran did not 
appeal this decision.

The Board thus finds that Dr. Hurley's opinion that the onset 
of the veteran's cardiovascular disease began "much earlier 
and perhaps during the years of 1960 and 1970 when he was in 
the service or even before" (underline added) is too 
speculative to provide the competent medical evidence needed 
to establish a nexus between the veteran's cardiovascular 
disease and his active service.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (a doctor's opinion, expressed in terms of 
"may," was too speculative, on its own, to establish a 
well-grounded claim), and Tirpak v. Derwinski, 2 Vet. App. 
609, 610-11 (1992) (a doctor's opinion that the veteran's 
service-connected condition "may or may not" have 
contributed to his cause of death was inadequate nexus 
evidence to well ground the claim).

In the alternative, the appellant's representative has argued 
that the veteran's neuro-psychiatric disability aggravated 
his cardiovascular disability, materially contributing to the 
cause of the veteran's death.  Hence, he contends that 
service connection for the veteran's cause of death must be 
granted under Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
To this end, the appellant and her representative have 
presented medical expert opinions, as noted above, which 
posit a connection between the veteran's chronic 
anxiety/emotional problems and his heart condition.  In 
pertinent part, these statements are as follows:

I do feel that in this particular case, 
the anxiety disorder that [the veteran] 
suffered did materially contribute to, or 
aggravate, his cardiovascular disease 
which led ultimately to his demise.
(Dr. Hurley, August 1998)

***

I have reviewed [the veteran's] military 
record.  It appears he had a significant 
emotional imbalance which could have 
contributed to premature coronary artery 
disease.
(Dr. Buffington, September 1999)

***

I have reviewed the records you mailed 
and based on these records it is my 
opinion that [the veteran's] chronic 
anxiety and other emotional problems 
could have contributed to his 
cardiovascular disesse (sic).
(Dr. Daugherty, December 1995)

Service medical records show the veteran received psychiatric 
treatment in service, reflecting complaints of and treatment 
for nervousness in December 1961 and, subsequently, symptoms 
of joint pain which the examiner referred to as psychogenic 
in nature.  An October 1966 entry references psychological 
and neurological consults resulting in a diagnosis of 
psychogenic arthritis (rheumatism).  The veteran was treated 
with a temporary profile.  In March 1967, these records show 
the veteran presented with continuing complaints of joint 
aching and tenderness with minimal swelling, yet was hopeful 
of discontinuing the profile and obtaining reassignment.  The 
examiner noted that the veteran's family was reunited and the 
situation was now stable, but observed the veteran to exhibit 
tenderness in the joints and a tremor, and to be anxious.  
The records reflect a diagnosis of psychogenic rheumatism.  
Results of further testing were found yield results within 
normal limits.  The examiner granted a normal profile, noting 
that the veteran's treating psychiatrist was in agreement.  
In May 1967, service medical records show Valium was 
prescribed.  In June 1967, he was returned to duty, but the 
entry reflects that the treating physician and psychiatrist 
believed the veteran would continue to experience periodic 
symptoms.  In April 1970 the veteran underwent further 
examination, the report of which shows he was recommended for 
release from active duty based on his long history of chronic 
anxiety, which had, in the last three years, required 
prescribed tranquilizers.  Periodic reports of medical 
history throughout active service and at discharge from 
active service, dated in March 1968, September 1969, and 
April 1970, reveal complaints of nervous trouble and 
nervousness since childhood.  The March 1968 report of 
medical examination reflects findings of mild nervousness and 
a diagnosis of psychogenic arthritis.  His report of medical 
examination at discharge, dated in April 1970, reveals a 
diagnosis of psychogenic arthritis but no other neuro-
psychiatric defects, diagnoses, abnormalities, or findings.

Yet, it is not until 1975-more than five years after the 
veteran's discharge from active service-that the medical 
evidence shows complaints of or treatment for a neuro-
psychiatric disorder.  VA hospital records show the veteran 
then presented with complaints of chest pain and reported a 
history of, inter alia, nervousness all his life.  The 
examiner recorded no findings concerning any neuro-
psychiatric abnormalities; however, the records reflect 
diagnoses of anxiety and chronic anxiety, and that the 
veteran was prescribed Valium.  In late 1979, the veteran 
again presented for treatment of his heart condition.  These 
records contain a history of treatment for myocardial 
infarction in 1975, treated and "found to be due to 
'nerves.'"  However, the source of this history is unclear, 
and review of the private medical records from this 
hospitalization reveal no such opinion or diagnosis.  No 
neurological abnormalities were observed in 1979, and no 
neuro-psychiatric disability was diagnosed.  Subsequently, 
May 1980 hospital records show the veteran was seen in 
psychology for vocational rehabilitation.  The examiner 
observed the veteran to exhibit a pleasant and appropriate 
affect and clear ideations, and noted that he appeared to be 
making a healthy psychological adjustment to his illness.  No 
further treatment was deemed necessary.  In February 1981, 
the veteran presented for treatment of his heart condition 
and was noted to have a very anxious disposition.  No neuro-
psychiatric abnormalities or diagnoses were noted, however.  
Thereafter, the record is bereft of medical evidence 
demonstrating complaints of or treatment for a neuro-
psychiatric disorder until 1992, when hospital records begin 
to reflect a history of depression and anxiety.  

A report of VA examination conducted in January 1980 is of 
record.  This examination was apparently scheduled subsequent 
to the veteran's claim for service-connection for arthritis 
and predicated upon the inservice diagnoses of a psychogenic 
disorder involving the joints.  The report shows that the 
examiner questioned the veteran about his complaints of 
nervousness, to which the veteran replied that he was 
referring to a tremor in his fingers, which he has had all 
his life and which his mother and siblings also have.  He 
professed that he did not feel depressed, that he did quite 
well in service, and that he had no difficulty with crowds, 
people, or controlling his temper.  The examiner observed a 
fine tremor in both hands.  Cranial nerve function was found 
to be intact, however, and deep tendon reflexes were equal, 
bilaterally, throughout.  The examiner further noted that the 
veteran presented as well-oriented and with appropriate 
expression, at ease and not preoccupied with his complaints, 
and without anxiety and depression.  He exhibited intact 
memory and no unusual ideas or thinking disorders.  The 
examiner diagnosed a familial tremor, but found no other 
neuro-psychiatric disorder.  Similarly, reports of VA 
examination conducted in May 1980, July 1986, and July 1988 
reflect no complaints, abnormalities, defects, diagnoses or 
other findings concerning any neuro-psychiatric disorder.  
The medical evidence does not show the veteran was diagnosed 
with PTSD.

The appellant testified before the undersigned member of the 
Board that the veteran received treatment for a psychiatric 
condition and was prescribed medication for this condition 
throughout his active service.  She further testified that 
she observed him to exhibit depression, anxiety, and 
emotional problems during and after active service, and 
throughout their marriage until his death.  The veteran's 
brother also testified that the veteran exhibited markedly 
increased nervousness and stress after his entrance into 
active service, particularly after his return from Vietnam, 
and that he continued to exhibit these symptoms until his 
death.  The appellant argues, in essence, that these 
statements provide evidence of continuity of symptomatology.  
Yet, the Board notes that competent medical evidence is still 
required to link any "current" neuro-psychiatric condition 
the veteran may have exhibited to his in-service and post-
service complaints and symptoms.  Savage v. Gober, 10 Vet. 
App. 489 (1997) (notwithstanding the appellant's showing of 
post-service continuity of symptomatology and "noting" 
during service with respect to both hip and back conditions, 
medical expertise is required to relate the appellant's 
present arthritis etiologically to his post-service 
symptoms).  In a February 1996 hearing before a hearing 
officer at the RO, the appellant testified that she had 
medical training as an emergency medical technician and that 
she had worked in a hospital for four years following the 
veteran's discharge from active service.  Nonetheless, the 
record does not establish that the appellant is currently a 
licensed medical professional, or that she is now or ever was 
a specialist trained in cardiology or psychiatry such that 
she is qualified to provide such an opinion.  See Black v. 
Brown, 10 Vet. App. 279, 284 (1997); cf. Goss v. Brown, 9 
Vet. App. 109, 113 (1996).  See also LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) ("a medical professional is not 
competent to opine as to matters outside the scope of his or 
her expertise").

As noted above, the appellant submitted copies of several 
medical texts, including one entitled, "Psychological 
Effects of Acute Coronary Care."  Treatise evidence, 
standing alone, that discusses generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is plausible causality based on objective facts 
rather than on an unsubstantiated lay medical opinion, may be 
sufficient evidence of a nexus to make a claim well grounded.  
Wallin v. West, 11 Vet. App. 509, 514 (1998).  In contrast, a 
medical article that contains a generic statement regarding a 
possible link between a service-incurred disease or injury 
and a present disability does not satisfy the nexus element 
of a well-grounded claim.  Sacks v. West, 11 Vet. App. 314, 
317 (1998).  The texts submitted to support the claim are not 
probative because they do not concern the veteran 
specifically, nor do they discuss generic relationships 
applying to this case with sufficient specificity.  As such, 
they are insufficient to provide competent medical evidence 
of a nexus either between the veteran's cardiovascular 
disease and his active service, or between any manifested 
neuro-psychiatric condition and his active service.  

The record contains no other medical expert opinions, medical 
documentation, or medical findings which establish a nexus, 
or link, between the veteran's coronary artery disease and 
his active service or which establish a nexus, or link, 
between any neuro-psychiatric disability the veteran may have 
manifested and his active service.  Absent any such findings 
or opinions, the appellant's assertions, and that of her 
witness, are simply not probative.

Concerning the representative's argument under Allen, supra, 
the Board notes that the Court held in Allen that where 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, the veteran will be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  In this 
case, the Board notes that the veteran is not service 
connected for a neuro-psychiatric disorder.  While the 
medical expert opinions proffered by Drs. Hurley, Buffington, 
and Daugherty provide some evidence of a link between a 
neuro-psychiatric disability and the veteran's cardiovascular 
disease, the opinions nowhere posit a nexus between any 
neuro-psychiatric disorder and any disease or injury noted 
during the veteran's active service.

As noted above, the death certificate identifies acute renal 
failure as a significant condition which contributed to the 
veteran's death.  A review of the hospital records shows that 
the onset of this condition was during the veteran's final 
hospitalization.  Service medical records reveal no 
treatment, abnormalities, defects, or diagnoses in service 
concerning a chronic genito-urinary condition.  In addition, 
the post-service medical evidence of record does not 
establish that the veteran was diagnosed with a chronic 
genito-urinary condition.  Finally, the evidentiary record 
contains no medical evidence, findings, or statements which 
establish a nexus, or link, between the veteran's acute renal 
failure and disease or injury during his active service.

The appellant's claim for service connection for the 
veteran's cause of death fails because it does not meet the 
requirements of a well-grounded claim under Caluza.  To find 
that the veteran's cause of death was incurred in service in 
the present claim, it is necessary to find that the veteran's 
coronary artery disease was either incurred in or aggravated 
by his active service or manifested to a compensable level 
within the one-year presumptive period afforded in 38 C.F.R. 
§§ 3.307, 3.309 (1999); or that a neuro-psychiatric 
disability was either incurred in or aggravated by his active 
service, or a psychosis was manifested to a compensable level 
within the one-year presumptive period afforded in 38 C.F.R. 
§§ 3.307, 3.309 (1999) and that such neuro-psychiatric 
disability contributed substantially or materially to the 
veteran's death; or that acute renal failure was the result 
of a disease or injury that was either incurred in or 
aggravated by his active service and that such condition 
contributed substantially or materially to the veteran's 
death.  As discussed above, the medical evidence simply does 
not show that the veteran's cardiovascular disease was 
etiologically linked to his active service.  Furthermore, 
while the record contains some medical evidence of a link 
between the veteran's neuro-psychiatric disorder and his 
cardiovascular disease, the medical evidence does not show 
that any neuro-psychiatric disability the veteran may have 
had was linked to disease or injury during his active 
service.  Finally, the medical evidence simply does not show 
that the veteran's acute renal failure was the result of a 
disease or injury that was linked to his active service.

The appellant has essentially provided only her own 
assertions, and that of her witness, that the veteran's death 
from cardiogenic shock caused by myocardial infarction which, 
in turn, was caused by severe coronary artery disease, was 
related to service or, in the alternative, that a neuro-
psychiatric disorder aggravated or contributed to his 
cardiovascular condition and was related to service.  
However, while the appellant has testified that she received 
training as an emergency medical technician and worked in a 
hospital setting, the record does not show that she or her 
witness is a medical professional, with the expertise and 
training in cardiology and neuro-psychiatry such that she can 
provide opinions on the etiology of the veteran's death, or 
its relationship to service.  Consequently, her lay 
statements and those of her witness cannot constitute the 
competent medical evidence necessary to make her claim well-
grounded.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The appellant's claim involves a question of medical 
causation that requires competent medical evidence 
demonstrating that her claim is "plausible" or "possible."  
See Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); Caluza, 
supra.  Such evidence has not been presented in this case.  
Accordingly, the Board concludes that her claim for service 
connection for the cause of the veteran's death is not well 
grounded.  38 U.S.C.A. § 5107(a).

Where a claim is not well-grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim.  Nevertheless, VA may be obligated 
under 38 U.S.C.A. § 5103(a) to advise a claimant of evidence 
needed to complete her application.  This obligation depends 
on the particular facts of the case and the extent to which 
the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet App. 69, 77-80 (1995).  Here, the 
RO fulfilled this obligation in its statement of the case and 
supplement thereto, in which it informed the appellant of the 
reasons her claim had been denied.  Also, by this decision, 
the Board informs her of the type of evidence needed to make 
her claim well-grounded.  

The Board notes that extensive attempts were made to obtain 
additional service medical records and records from the 
Social Security Administration (SSA)-to no avail.  In each 
instance, the RO tracked its attempts to obtain the records.  
An April 1999 memorandum to claims file certifies that no 
further service medical records can be found.  A June 1999 
statement from the Assistant Regional Commissioner, 
Processing Center Operations, SSA reveals that the veteran's 
SSA records, with others dating from the same time period, 
have been destroyed.  In addition, the Board notes that the 
RO advised the appellate by letter dated in September 1998 
that she needed to submit any medical records, findings, or 
expert statements from the physicians she testified told her 
that an etiological link exists between the veteran's 
cardiovascular disease and his active service, or between any 
neuro-psychiatric disorder he may have manifested and active 
service.  In the alternative, the RO requested that she 
identify the physicians, provide their addresses, and execute 
the release for private medical records so that the RO could 
request the documents on her behalf.  The appellant submitted 
a letter the same month indicating that the physicians she 
had identified-Drs. Brown, Daugherty, and Pierce-had moved 
and that she no longer had their addresses.  She further 
informed the RO that their records had been destroyed in a 
fire.


ORDER

The claim for service connection for the cause of the 
veteran's death is reopened.  The claim for service 
connection for the cause of the veteran's death is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

